DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 20-22, 34-36 and 38-41 is/are pending in this application.  
	Claims 20,22 and 38-39 are under examination as being directed to the elected species of group I (method of treating an inflammation (skin) in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound represented by Formula I). 
	Previously, applicant elected the species, 6H-Pyrido[4,3-b ]carbazole-1-carboxamide, or as Pyrido[4,3-b ]carbazole-1- carboxamide5,11-dimethyl-, monohydrochloride, presented in Table 2 under Compound ID 335142, and denoted on, for example, page 52, as CaCx. CAS Reg. No. 85619-28-9. 

    PNG
    media_image1.png
    173
    772
    media_image1.png
    Greyscale

	The elected species of compound has been identified as:1

    PNG
    media_image2.png
    304
    754
    media_image2.png
    Greyscale

	As per the attached Scifinder search dated May 21, 2021, the elected species of compound has been found free of the prior art when used to treat psoriasis. 
Additionally, an initial search of the core 4 ring structure of the elected species for the treatment of psoriasis also appears to be free of the prior art. 
	Accordingly, the species examined includes those rejected below, inclusive of the three ring systems of Arbiser.
	It is noted that claim 20 has been amended so as to exclude this compound as Y is selected from S(=O)2, C=O, or is absent. Claims 21, 34-36 and 40-41 are withdrawn as being directed to non-elected inventions and species. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action Oct 19, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 
July 20, 2020
Oct 25 2020
Nov 11 2020
Nov 23 2020
Dec 29 2020
March 25 2021
 was/were filed after the mailing date of the final rejection on April 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Claim Rejections Necessitated by Amendment - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	“ alternatively or in addition, two of R5-R8 form together a cyclic ring, said cyclic ring being selected from aryl, heteroaryl, cycloalkyl or heteroalicyclic, provided that two of R5-R8 form together said cyclic ring:”
	It is unclear whether or not a cyclic ring formed between two of R5-R8 is required or optional as the claim specifies both. 
	While the language of claim 20 recites that “provided that two of R5-R8 form together said cyclic ring”, introducing the requirement that said cyclic ring is present. The requirement that two of R5-R8 together must form a cyclic ring is at odds with the fact that claim 20 states that R5-R8 cyclic ring is an “alternative” or “addition” to the other possibilities for the R5-R8 variables. It is unclear if R5-R8 must be a cyclic ring or whether this limitation is optional. 
	Accordingly, formula I is directed to compounds where R5 and R8 are NOT combined to form a cyclic ring, therefore, prior art compounds such as those of 
taught by Arbiser WO ‘082 as detailed below, are relevant in any prior art analysis of the claimed invention.
	An amendment to clarify whether a ring formed between two of R5-R8 is required or optional will overcome the rejection. Should applicant desire a cyclic ring to be formed between two of R5-R8 the claim language could specify this requirement and the claim could state that the remaining R5-R8 are individually hydrogen, alkyl…or heteroaryl. 


Claim Rejections Necessitated by Amendment - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20,22 and 38-39 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by WO 2006/002082 A2 (Arbiser WO ‘082). 
	The claimed invention (of claim 20) is a method of treating skin inflammation in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound  represented by Formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof, including compounds wherein:
	X is N-R9,
	Y is absent,  	
	R1 is independently hydrogen
	R2, R3 and R4 is/are independently hydrogen or hydroxyl,
	R5 and R7 is/are independently hydrogen, 
	R6 and R8 is/are independently hydrogen or hydroxyl,
	or, alternatively or in addition, two of R5-R8 form together a cyclic ring, said cyclic ring being selected from aryl, heteroaryl, cycloalkyl or heteroalicyclic, provided that two of R5-R8 form together said cyclic ring,
	thereby treating the inflammation. 
	Claim 22 is directed to compounds where Y is absent.
	With regard to claim interpretation of claim 20, while claim 20 recites that alternatively or in addition, two of R5-R8 form together a cyclic ring, said cyclic ring being selected from aryl, heteroaryl, cycloalkyl or heteroalicyclic, provided that two of R5-R8 form together said cyclic ring, 
	said cyclic ring is only an optional cyclic ring, as each of R5-R8 are each independently hydrogen and the various groups recited therein.  	
	Accordingly, formula I is directed to compounds where R5 and R8 are NOT combined to form a cyclic ring, such as the compounds taught by Arbiser WO ‘082 as detailed below. More specifically, it includes those compounds of claim 20, formula I where 
	X is N-R9; Y is absent; R1 is independently hydrogen; R2, R3 and R4 is/are independently hydrogen or hydroxyl; R5 and R7 is/are independently hydrogen; R6 and R8 is/are independently hydrogen or hydroxyl, and those compounds, where R1-R4 and R9 and R5-R8 do NOT form a cyclic ring. 
	While the language of claim 20 recites that “provided that two of R5-R8 form together said cyclic ring”, introducing the possibility that said cyclic ring is present, this possibility contradicts the language of claim 20 that recites R5-R8 are independently hydrogen, see above 35 USC 112, 2nd paragraph rejection for indefiniteness.  
	These compounds from Arbiser WO ‘082 are various compounds such as carbazole (see abstract and title), 2-hydroxy-carbazole, 3-hydroxy-carbazole, 4-hydroxy-carbazole, 2,2-hydroxy-carbazole, and 2,4-
hydroxy carbazole (see page 3, lines 12-14 and page 6, lines 21-25) that fall within the scope of formula I of the invention’s claims 20 and 22.  Arbiser WO ‘082 discloses these compounds are particularly useful derivatives of carbazole for its claimed invention, see page 6, lines 21-26.
	
    PNG
    media_image4.png
    99
    172
    media_image4.png
    Greyscale
Carbazole
	
    PNG
    media_image5.png
    87
    168
    media_image5.png
    Greyscale
2-hydroxy-carbazole, 
	
    PNG
    media_image6.png
    92
    170
    media_image6.png
    Greyscale
3-hydroxy-carbazole, 
	
    PNG
    media_image7.png
    128
    170
    media_image7.png
    Greyscale
4-hydroxy-carbazole, 
	
    PNG
    media_image8.png
    113
    172
    media_image8.png
    Greyscale
 and 2,4-hydroxycarbazole
	Regarding the treatment of the elected skin inflammation (psoriasis), Arbiser WO ‘082 teaches its compounds (the hydroxy carbazole derivatives noted above) of formula I (as per claim 1) for the treatment inflammatory skin conditions, including psoriasis, see claims 11-12. 
	Regarding claims 38-39, and the limitations of a skin inflammation condition, such as psoriasis, Arbiser WO ‘082 teaches elected species psoriasis, see claims 11-12. 
	Accordingly, the claimed invention is anticipated by the cited prior art.

	RESPONSE TO ATTORNEY ARGUMENTS:
Applicant's arguments filed Nov 19, 2020 have been fully considered but they are not persuasive.  In summary, the response argues that claim 20, as currently claimed that the cyclic ring formed by R5-R8 is not optional.  Therefore, Arbiser, WO ‘082 does not teach the claimed compounds, and therefore the claimed invention is not anticipated. 
	As noted above in the indefiniteness and novelty rejections, see above, the limitations of R5-R8 are considered indefinite.  Accordingly, these indefinite limitations do not exclude the compounds of Arbiser, WO ‘082 to overcome the novelty rejection.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 6H-Pyrido[4,3-b]carbazole-1-carboxamide, 5,11-dimethyl-, monohydrochloride (9CI)
        5,11-Dimethyl-6H-pyrido[4,3-b]carbazole-1-carboxamide hydrochloride
        Ellipticine-1-carboxamide hydrochloride
        NSC 335142